           Case 2:19-cv-02525-TJS Document 24 Filed 09/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAHMIK BECKETT                               :      CIVIL ACTION
                                             :
      v.                                     :
                                             :
                                             :
KEVIN KAUFFMAN, Superintendent of            :
SCI-Huntingdon, THE DISTRICT                 :
ATTORNEY OF THE COUNTY                       :
OF PHILADELPHIA and THE                      :
ATTORNEY GENERAL OF                          :
THE STATE OF PENNSYLVANIA                    :      NO. 19-2525

                                         ORDER

      NOW, this 14th day of September, 2020, upon consideration of the Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2254 (Document No. 2), the response to the

Petition, the Report and Recommendation filed by United States Magistrate Judge

Marilyn Heffley (Document No. 22), and no objections to the Report and

Recommendation having been filed, and after a thorough and independent review of the

record, it is ORDERED that:

      1.      The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      2.      The Petition for Writ of Habeas Corpus is DISMISSED WITH

PREJUDICE; and

      3.      There is no probable cause to issue a certificate of appealability.



                                                 /s/ TIMOTHY J. SAVAGE J.
